EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on 09/09/2021.

The application has been amended as follows: 
Claim 1: replace “a single connection element mounted to a first end of the control element, the connection element one of the structural ceiling and to the decorative ceiling;” with --a connection element mounted to a first end of the control element, the connection element configured for being selectively fixed to the decorative ceiling when the decorative ceiling is in the open position and to the structural ceiling when the decorative ceiling is in the closed position;--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator car of the claimed invention comprises all the limitations of claim 1, specifically, a control element which is selectively attachable to a structural ceiling and to a decorative ceiling, respectively, and a connection element mounted to a first end of a control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIEM M TRAN/             Examiner, Art Unit 3654